        Case 1:20-cv-01023-AWI-JLT Document 9 Filed 08/25/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                    )   Civil Action No. 1:20-cv-1023-AWI-JLT
                                             )
                      Plaintiff,             )
                                             )
           v.                                )   [PROPOSED] CONSENT JUDGMENT
SATNAM SINGH MANN,                           )   REVOKING NATURALIZATION
a/k/a SATNAM SINGH,                          )
                                             )
                      Defendant.             )

       The Court having considered the Complaint filed by the United States of America against

Defendant Satnam Singh Mann, a/k/a Satnam Singh, and having jurisdiction over this matter

pursuant to 8 U.S.C. § 1451(a) and 28 U.S.C. §§ 1331 and 1345; the parties having filed a Joint

Motion for Entry of Consent Judgment; Defendant having admitted that he procured his

naturalization by concealment of a material fact and willful misrepresentation as described in

Count III of the Complaint and Joint Motion; and Defendant having appeared through his

counsel of record before this Court and counsel having confirmed Defendant’s understanding of

these proceedings; it is hereby ORDERED, ADJUDGED, and DECREED as follows:

       (1) The Joint Motion (Doc. No. 7) is GRANTED;

       (2) In accordance with the Joint Motion, judgment is ENTERED in favor of the United

           States and against Defendant;

       (3) The Court FINDS and DECLARES that Defendant procured his U.S. citizenship by

           concealment of a material fact and willful misrepresentation;

       (4) The order admitting Defendant to U.S. citizenship is REVOKED and SET ASIDE,

           effective as of the original date of the order, December 14, 2006;




                                                 1
      Case 1:20-cv-01023-AWI-JLT Document 9 Filed 08/25/20 Page 2 of 2


      (5) Certificate of Naturalization No. 30181389 is CANCELED, effective as of the

         original date of the certificate, December 14, 2006;

      (6) Defendant is forever RESTRAINED and ENJOINED from claiming any rights,

         privileges, benefits, or advantages under any document which evidences United

         States citizenship obtained as a result of his December 14, 2006 naturalization;

      (7) Defendant shall, within ten days of this Order, surrender and deliver his Certificate of

         Naturalization, any and all U.S. passports and passport cards, and any other indicia of

         U.S. citizenship, as well as any copies thereof in his possession or control (and make

         good faith efforts to recover and then surrender any copies thereof that he knows are

         in the possession or control of others), to Counsel for the United States, Jessica A.

         Dawgert;

      (8) The Parties shall appear in person for a compliance hearing on September 21, 2020, at

         1:30 p.m., at which Defendant must demonstrate that he has complied with this

         Judgment, unless the United States provides notice that Defendant has fully complied

         and this Judgment is satisfied, in which case such hearing will be canceled.



IT IS SO ORDERED.

Dated: August 25, 2020
                                           SENIOR DISTRICT JUDGE




                                               2
